Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 11/1/2022. As directed by the amendment, the status of the claim(s) are: 
Claim(s) 1-2, 7, 11-15, 17, 19 has/have been amended;
Claim(s) 18 is/are cancelled;
Claim(s) 20-21 is/are new;
Claim(s) 1-17, 19-21 is/are presently pending.
The amendment(s) to the claim(s) is sufficient to overcome the 35 U.S.C. 112 rejection(s) from the previous office action. However, the amendments introduce new 112 issues; see below.

Response to Arguments
With regard to claim rejections under 35 USC 102 and/or 103, Applicant’s arguments have been fully considered but are moot in light of new grounds of rejection due to claim amendment(s).	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5-6, 8-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5 and its dependent claim(s), claim 5 recites the limitation "a blood contact device having the blood contact surface".  However, clam 1 as currently amended recites “a blood contact surface of a blood contact device”; it is unclear and thus indefinite as to whether the instant claim recites another different claim element. A suggested edit for claim 5 is “the blood contact device having the blood contact surface”.
Regarding claim 8 and its dependent claims, claim 8 recites the limitation "a blood contact surface within a living subject". However, clam 1 as currently amended recites “a blood contact surface of a blood contact device”; it is unclear and thus indefinite as to whether the instant claim recites another different claim element; especially since claim 8’s recitation of “blood contact surface” would not be limited to that of a blood contact device as is recited in claim 1. A suggested edit for claim 8 is “the blood contact surface of the blood contact device within a living subject”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tosaya (US 20040230117 A1; 11/18/2004) in view of Hoffmann (US 20130281897 A1; 10/24/2013; cited in previous office action).
Regarding claim 1, Tosaya teaches a device comprising:
a sensor configured to 
detect harmonic frequency ([0064] “measured (in-vivo or ex-vivo) resonant frequencies”; [0067] “actively generated spectra generated using acoustic excitations…microphones or transducers”; [0068]) and/or electromagnetic energy, and
recognize resonance ([0064] “measured (in-vivo or ex-vivo) resonant frequencies”) and/or ionic charge of a blood contact surface of a blood contact device (Fig. 1; [0064]).
Tosaya does not teach a microprocessor for analyzing data from the sensor. Note that as explained above, Tosaya does teach measuring the resonant frequency ([0064]) and that its teaching can be applied to both implanted devices and natural bodily member ([0010]; [0045]). However, Hoffmann teaches in the same field of endeavor (Abstract; Fig. 8; [0012]) a microprocessor for analyzing data from the sensor ([0042]; [0090]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Tosaya to include this feature as taught by Hoffman because this enables automating the treatment to prevent/dislodge clot ([0093]; MPEP 2144.04 Automating a manual activity).
The combination of Tosaya and Hoffman teaches an emitter associated with said microprocessor (Tosaya Fig. 1; Hoffman Fig. 1; Fig. 8), wherein the emitter
can create and focus at least one emission onto the blood contact surface to prevent the formation of a blood clot, calcification, and/or plaque on the blood contact surface (Tosaya [0005]; [0010]; [0031]; [0051]; [0056] “focused”; [0058]; [0059]-[0060]; [0062]), and
wherein the at least one emission comprises a specific sound (Tosaya [0058]; [0060]), ultrasound (Tosaya [0058] “ultrasound exposure”), and/or electromagnetic energy. 
Regarding claim 2, the combination of Tosaya and Hoffman teaches wherein the sensor detects harmonic frequency (Tosaya [0064] “measured (in-vivo or ex-vivo) resonant frequencies”), which is then analyzed by the microprocessor to custom tune an emission comprising an appropriate harmonic frequency to prevent the beginning of blood clot formation, calcification, and/or plaque formation on the blood contact surface (Tosaya [0062] “a frequency employed is chosen because it is known to be capable of exciting a resonance or resonance harmonic in an implant portion”; [0064] “does appreciably resonate the implant, member or organ at a resonant frequency”; [0068]; [0051]; [0058]; Hoffman [0042]; [0090]).
Regarding claim 3, the combination of Tosaya and Hoffman teaches wherein the emitter consists of a harmonic vibration signal generator (Tosaya [0059]-[0060]; [0062]; [0064]; Hoffmann [0029]) and the microprocessor consists of a harmonic vibration microprocessor analyzer (Tosaya [0064]; Hoffmann [0042]; [0090]).
Regarding claim 4, in the combination of Tosaya and Hoffman, Tosaya does not teach a strap that affixes the device to a living subject in which the blood contact surface has been placed. Note that Tosaya does teach coupling external to patient (Fig. 1, 10A; [0059]). However, Hoffmann teaches in the same field of endeavor (Abstract; Fig. 8; [0012]) a strap that affixes the device to a living subject in which the blood contact surface has been placed ([0117]-[0118]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Tosaya to include this feature as taught by Hoffmann because this enables attaching the device to the patient ([0117]-[0118]).
Regarding claim 5, in the combination of Tosaya and Hoffman, Tosaya does not teach an associated resonant calibration switch for triggering the device. However, offmann teaches in the same field of endeavor (Abstract; Fig. 8; [0012]) an associated resonant calibration switch for triggering the device (Hoffmann Fig. 1, 28, 29, 30, 31; [0062]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Tosaya to include this feature as taught by Hoffman because this enables the operator of the device to have easy access for controlling the device ([0062]).
The combination of Tosaya and Hoffman teaches to scan a blood contact device having the blood contact surface to determine the highest risk stagnation point(s) (Tosaya [0035]-[0039]; [0067] “extent, location or nature of deposits”).
Regarding claim 6, in the combination of Tosaya and Hoffman, Tosaya teaches wherein the device delivers a sequence of signals to each stagnation point until resonant harmonic vibration for the blood contact surface is reached ([0062]; [0068] the reference teaches applying to “implant portions” and so multiple implant portions would correspond to different stagnation points; the reference teaches multiple implant portions such as leaflets but even if it did not, it would be obvious to apply the taught method step to different stagnation points; merely replicating the treatment step one or more additional times would have been obvious to one of ordinary skill in the art, at least until the desired outcome was achieved. For example, in Perfect Web Tech., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328-29, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009), the Federal Circuit held that mere repetition of a known procedure until success is achieved was merely the logical result of common sense application of the maxim "try, try again." (see MPEP 2143).) so that blood clots do not affix to the blood contact surface ([0051]; [0058]).
Regarding claim 8, the combination of Tosaya and Hoffman teaches a method of using the device of claim 1, comprising:
applying an appropriate harmonic frequency or electromagnetic energy to a blood contact surface within a living subject so as to prevent and/or dislodge blood clot(s), calcification(s), and/or plaque formation(s) on the blood contact surface (Tosaya [0062] “a frequency employed is chosen because it is known to be capable of exciting a resonance or resonance harmonic in an implant portion”; [0064] “does appreciably resonate the implant, member or organ at a resonant frequency”; [0068]; [0051]; [0058]; [0062]).
Regarding claim 9, the combination of Tosaya and Hoffman teaches wherein the appropriate harmonic frequency or electromagnetic energy is applied to the blood contact surface while not in physical contact with the structure (Tosaya Fig. 1; [0057]).
Regarding claim 10, the combination of Tosaya and Hoffman teaches cycling through a variety of signals for a plurality of blood contact surfaces on a blood contact device (Tosaya [0062]; [0068] the reference teaches applying to “implant portions” and so multiple implant portions would correspond to different stagnation points; the reference teaches multiple implant portions such as leaflets but even if it did not, it would be obvious to apply the taught method step to different stagnation points; merely replicating the treatment step one or more additional times would have been obvious to one of ordinary skill in the art, at least until the desired outcome was achieved. For example, in Perfect Web Tech., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328-29, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009), the Federal Circuit held that mere repetition of a known procedure until success is achieved was merely the logical result of common sense application of the maxim "try, try again." (see MPEP 2143).).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tosaya and Hoffman as applied to claim 1 above, and further in view of Malak (US 20080234535 A1; 9/25/2008; cited in previous office action).
Regarding claim 7, the combination of Tosaya and Hoffman does not teach wherein emission is electromagnetic energy that applies a selected electromagnetic radiation to the blood contact surface, and
the microprocessor controls delivery of the electromagnetic energy from the emitter to the blood contact surface so as to prevent the beginning of blood clot formation, calcification and/or plaque formation on the blood contact surface. 
However, Malak teaches in the same field of endeavor (Abstract) wherein emission is electromagnetic energy that applies a selected electromagnetic radiation to the blood contact surface ([0011]), and
the microprocessor controls delivery of the electromagnetic energy from the emitter to the blood contact surface so as to prevent the beginning of blood clot formation, calcification and/or plaque formation on the blood contact surface ([0002]; [0008]; [0011]; [0023]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Tosaya and Hoffman to include these features as taught by Malak because this enables electromagnetic treatment ([0002]) in addition to the treatments of Tosaya and Hoffman.

Claim(s) 11, 16, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tosaya (US 20040230117 A1; 11/18/2004).
Regarding claim 11, Tosaya teaches a method of preventing the formation of a blood clot, calcification, and/or plaque on a blood contact surface (Tosaya [0005]; [0010]; [0031]; [0051]; [0058]; [0059]-[0060]; [0062]), the method comprising:
determining the highest risk stagnation point(s) of a blood contact surface on a blood contact device ([0035]-[0039]; [0067] “extent, location or nature of deposits”); and
applying a selected harmonic frequency or electromagnetic energy to the highest risk stagnation point(s) to attain resonance ([0062]; [0068] the reference teaches applying to “implant portions” and so multiple implant portions would correspond to different stagnation points; the reference teaches multiple implant portions such as leaflets but even if it did not, it would be obvious to apply the taught method step to different stagnation points; merely replicating the treatment step one or more additional times would have been obvious to one of ordinary skill in the art, at least until the desired outcome was achieved. For example, in Perfect Web Tech., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328-29, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009), the Federal Circuit held that mere repetition of a known procedure until success is achieved was merely the logical result of common sense application of the maxim "try, try again." (see MPEP 2143).) and prevent the beginning formation of a blood clot formation, calcification, and/or plaque formation on the blood contact surface ([0051]; [0058]).
Regarding claim 16, Tosaya teaches measuring an appropriate harmonic frequency ([0064] “measured (in-vivo or ex-vivo) resonant frequencies”; [0067] “actively generated spectra generated using acoustic excitations…microphones or transducers”; [0068]) to prevent the beginning formation of a blood clot formation, calcification, and/or plaque formation on a blood contact surface of a device ([0051]; [0058]; [0062]); and
custom tuning and applying the appropriate harmonic frequency to the blood contact surface to prevent the initial formation of a blood clot formation, calcification, and/or plaque formation on the blood contact surface ([0062] “a frequency employed is chosen because it is known to be capable of exciting a resonance or resonance harmonic in an implant portion”; [0064] “does appreciably resonate the implant, member or organ at a resonant frequency”; [0068]; [0051]; [0058]).
Regarding claim 19, Tosaya teaches wherein the blood contact device is selected from the group consisting of a heart valve ([0002];[0068]-[0069]), pacemaker, and a left ventricle assist device.
Regarding claim 20, Tosaya teaches a method of preventing build up on a blood contact device, the method comprising:
determining a resonant frequency of both a first surface and a second surface of the blood contact device ([0064] “measured (in-vivo or ex-vivo) resonant frequencies”; [0068]);
applying a first oscillating force to the first surface to induce the first surface to oscillate at the resonant frequency of the first surface ([0062]); and
applying a second oscillating force to the second surface to induce the second surface to oscillate at the resonant frequency of the second surface ([0062]; the reference teaches applying to “implant portions” and so multiple implant portions would correspond to the recited first and second surfaces with their respective resonant frequencies corresponding to the recited first and second oscillating forces, he reference teaches multiple implant portions such as leaflets but even if it did not, it would be obvious to apply the taught method step to different stagnation points; merely replicating the treatment step one or more additional times would have been obvious to one of ordinary skill in the art, at least until the desired outcome was achieved. For example, in Perfect Web Tech., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328-29, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009), the Federal Circuit held that mere repetition of a known procedure until success is achieved was merely the logical result of common sense application of the maxim "try, try again." (see MPEP 2143).).
Regarding claim 21, Tosaya teaches wherein the first and second oscillating forces are selected from the group consisting of sound ([0058]; [0060]), ultrasound ([0058] “ultrasound exposure”), and electromagnetic energy.

Claim(s) 12-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tosaya as applied to claim 11 above, in view of Malak (US 20080234535 A1; 9/25/2008; cited in previous office action).
Regarding claim 12, Tosaya teaches wherein a harmonic-tuned vibration device applies the selected harmonic frequency to the highest risk stagnation point(s) ([0057]; [0059]-[0060]; [0062]; [0068]). Tosaya does not teach the device is wireless. Note that Tosaya teaches its teaching can be applied to both implanted devices and natural bodily member ([0010]; [0045]). However, Malak teaches in the same field of endeavor (Abstract) a wireless device that applies the treatment ([0023] “remote communication”; Fig. 1). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Tosaya to include this feature as taught by Malak because this enables remote control of the device ([0023]).
Regarding claim 13, the combination of Tosaya and Malak teaches wherein the wireless harmonic-tuned vibration device has a custom signal for each of the highest risk stagnation point(s) on the blood contact device (Tosaya ([0062]; [0068] the reference teaches applying to “implant portions” and so multiple implant portions would correspond to different stagnation points, each with the appropriate signal/frequency because it is inherent that there is a custom signal (signal being the emitted frequency) for each of the points in order to effect the appropriate treatment; the reference teaches multiple implant portions such as leaflets but even if it did not, it would be obvious to apply the taught method step to different stagnation points; merely replicating the treatment step one or more additional times would have been obvious to one of ordinary skill in the art, at least until the desired outcome was achieved. For example, in Perfect Web Tech., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328-29, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009), the Federal Circuit held that mere repetition of a known procedure until success is achieved was merely the logical result of common sense application of the maxim "try, try again." (see MPEP 2143).).
Regarding claim 14, the combination of Tosaya and Malak teaches recording the custom signals ex vivo for reaching resonance for each highest risk stagnation point(s) on the blood contact device (Tosaya [0064] “measured (in-vivo or ex-vivo) resonant frequencies”; it is inherent that the custom signals are recorded in order for there to be a measurement to use for applying a resonant frequency in Tosaya [0068]).
Regarding claim 15, the combination of Tosaya and Malak teaches playing back the custom signals in cycles on loop (Tosaya [0062] “broadband frequency or scanned frequency is employed”; [0068] the reference teaches applying to “implant portions” and so multiple implant portions would correspond to different stagnation points; the reference teaches multiple implant portions such as leaflets but even if it did not, it would be obvious to apply the taught method step to different stagnation points; merely replicating the treatment step one or more additional times would have been obvious to one of ordinary skill in the art, at least until the desired outcome was achieved. For example, in Perfect Web Tech., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328-29, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009), the Federal Circuit held that mere repetition of a known procedure until success is achieved was merely the logical result of common sense application of the maxim "try, try again." (see MPEP 2143).).
Regarding claim 17, the combination of Tosaya and Malak teaches wherein the wireless harmonic-tuned vibration device has a custom signal for the highest risk stagnation point(s) on the blood contact surface (Tosaya ([0062]; [0068] the reference teaches applying to “implant portions” and so multiple implant portions would correspond to different stagnation points, each with the appropriate signal/frequency because it is inherent that there is a custom signal (signal being the emitted frequency) for each of the points in order to effect the appropriate treatment; the reference teaches multiple implant portions such as leaflets but even if it did not, it would be obvious to apply the taught method step to different stagnation points; merely replicating the treatment step one or more additional times would have been obvious to one of ordinary skill in the art, at least until the desired outcome was achieved. For example, in Perfect Web Tech., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328-29, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009), the Federal Circuit held that mere repetition of a known procedure until success is achieved was merely the logical result of common sense application of the maxim "try, try again." (see MPEP 2143).).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792